The judges being equally divided on the question whether the judgment should be reversed, the judgment is affirmed solely because of such division, which renders any opinion by the court impossible.
This was an action in the Supreme Court to recover on a broker's commission for the sale of real estate. The case was tried at the Cumberland Circuit before Judge Schimpf and a jury. The trial judge directed a verdict in favor of the plaintiff, and defendant appeals to this court.
The judgment under review herein is affirmed by an equally divided court.
For affirmance — THE CHANCELLOR, TRENCHARD, KALISCH, BLACK, KATZENBACH, VAN BUSKIRK, McGLENNON, JJ. 7.
For reversal — THE CHIEF JUSTICE, PARKER, MINTURN, CAMPBELL, LLOYD, CLARK, KAYS, JJ. 7. *Page 213